—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 16, 1989, convicting defendant, after jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, and sentencing him to two concurrent terms of 25 years to life, unanimously affirmed.
Contrary to defendant’s argument, the trial court properly relied upon the competency examinations conducted shortly before trial, as well as its own observations of defendant, in denying trial counsel’s mid-trial application for an additional competency examination (see, People v Kestin, 134 AD2d 453, lv dismissed 73 NY2d 923). The record supports the trial court’s determination that defendant was not an incompetent witness (see, People v Parks, 41 NY2d 36, 46).
We have reviewed defendant’s additional arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.